Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 12, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153979(51)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MARLETTE AUTO WASH, LLC,                                                                                  Joan L. Larsen,
           Plaintiff/Cross-Defendant-                                                                                 Justices
           Appellant,
                                                                    SC: 153979
  v                                                                 COA: 326486
                                                                    Sanilac CC: 14-035490-CH
  VAN DYKE SC PROPERTIES, LLC,
             Defendant/Cross-Plaintiff-
             Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff/cross-defendant-appellant to
  extend the time for filing its reply is GRANTED. The reply will be accepted as timely
  filed if submitted on or before August 23, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 12, 2016
                                                                               Clerk